Citation Nr: 0404625	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1969 to April 1971, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied a claim for a 
disability rating in excess of 50 percent for post-traumatic 
stress disorder (PTSD).  The veteran has timely perfected an 
appeal of this determination to the Board.  The October 2001 
rating decision also denied entitlement to a claim for a 
total disability rating based on individual unemployability 
(TDIU).  In July 2003, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference hearing.  

The Board notes that, in an August 2000 rating decision, the 
RO granted service connection for PTSD and assigned an 
initial evaluation of 50 percent disabling.  In a November 
2000 statement, the veteran expressed a desire to file a 
claim for an increased rating for his service-connected PTSD 
and a claim for a TDIU.  The Board observes that the 
statement does not indicate a desire for review by the Board 
of the August 2000 determination and, therefore, is not a 
notice of disagreement.  See Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2003).  Thus, the 
Board finds that the November 2000 statement is a new claim 
for an increased rating for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  

REMAND

The veteran contends, in essence, that his service-connected 
PTSD has worsened and has begun to affect his ability to 
maintain substantial gainful employment.  The veteran has 
specifically requested a 70 percent disability rating for 
PTSD.  

The Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002), have not been 
satisfied with respect to the issues on appeal.  Essentially, 
the VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim if there 
is a reasonable possibility that such assistance would aid in 
substantiating the claim.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Id.

With respect to the issue of entitlement to a disability 
rating in excess of 50 percent for PTSD, the Board 
acknowledges that an April 2002 statement of the case 
included the provisions of 38 C.F.R. § 3.159; however, the 
Board finds that the RO should issue the veteran a letter 
that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).

The veteran underwent a VA examination in July 2001, at which 
time he complained of sleep disturbances, panic attacks, 
nightmares at least twice per week, sleep apnea, intrusive 
memories from the war, avoidance of crowds, anxiety and fear, 
suicidal ideations, and depression with associated feelings 
of worthlessness, social isolation, and loss of energy.  The 
examiner diagnosed the veteran with chronic PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 50; the 
examiner assigned a GAF score of 53 for the previous year.

In a May 2002 statement, the veteran stated that his PTSD 
symptoms were worse and included severe sleep problems, 
nightmares, flashbacks, isolation, continued mood swings, 
poor concentration, and memory loss.  Furthermore, at the 
July 2003 Board hearing, the veteran testified that he had 
deficiencies in most areas such as work, family 
relationships, judgment, thinking, and mood.  The veteran 
stated that his symptoms now included isolation, even from 
his family; nightmares three times per week, awakening in 
cold sweats; panic attacks every time he goes to the store; 
constant depression; startle response; and crying spells.  
Given that the veteran now manifests symptoms that were not 
previously addressed at the July 2001 VA examination, the 
Board finds that a new examination is necessary to determine 
the current severity of the veteran's PTSD.  

In addition, the Board notes that the veteran stated at the 
July 2003 Board hearing that he had an appointment with the 
VA Medical Center (VAMC) in Huntington, West Virginia, within 
the next 30 days.  In this regard, the Board observes that 
the record contains VAMC treatment reports only through May 
2002.  The Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain records from the above VAMC for the period since May 
2002, including the August 2003 examination report, and 
associate them with the claims file.

On another matter, at the July 2003 Board hearing, the 
veteran stated that the November 2001 notice of disagreement 
was also a notice of disagreement with respect to the denial 
of the TDIU claim in the October 2001 rating decision.  The 
Board has reviewed the November 2003 statement and agrees 
that it should be construed as a notice of disagreement with 
the October 2001 rating decision denying TDIU.  The RO has 
not issued the veteran a statement of the case that addresses 
this issue.  The Board finds that a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claims.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to a disability rating in 
excess of 50 percent for PTSD, and 
entitlement to a TDIU rating, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should also indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to his claim for an increased rating for 
PTSD and a TDIU rating.

2.  The RO should obtain and associate 
with the claims file treatment reports 
from the VAMC in Huntington, West 
Virginia, from May 2002 to the present.  
All records and/or responses received 
should be associated with the claims 
file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The veteran's 
claims file, to include a copy of the 
Remand, should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all 
findings should be reported in detail.

Based on examination findings, medical 
principles, and historical records, the 
examiner is to state whether the 
veteran's symptoms result in occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships.  

The examiner is also asked to provide a 
specific opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected PTSD alone renders him 
unable to obtain or retain substantially 
gainful employment.

4.  Thereafter, the RO should again 
review the TDIU claim; and, if the claim 
is not resolved to the veteran's 
satisfaction, the RO must furnish the 
veteran and his representative a 
statement of the case on the denial of a 
TDIU rating, along with a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and 
his representative are hereby advised of 
the need to file a timely substantive 
appeal with respect to the TDIU claim.  
The issue should be returned to the Board 
if, and only if, a timely substantive 
appeal (VA Form 9) is received.

5.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating in excess of 50 
percent for PTSD.  If the benefit sought 
on appeal remains adverse to the veteran 
, the RO should issue to the veteran and 
his representative a supplemental 
statement of the case and afford them an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




